Citation Nr: 1506388	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an abdominal abscess, status post appendectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  In July 2011 and June 2014, the Board remanded the Veteran's claim for additional development and the case now returns for further appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the  June 2014 remand, the Board instructed the AOJ to obtain all available service treatment records, to include the Veteran's enlistment and separation examination reports.  Following the remand, additional copies of the Veteran's service treatment records were associated with the file; however, the examination reports were not among those records.  The AOJ must ensure that all available records are associated with the record.  38 C.F.R. § 3.159(c)(2); Washington v. Nicholson, 19 Vet. App. 362 (2005).  If the records are unavailable, the AOJ must make a formal finding as to unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran (or appellant) of the status of his records and advise him that alternative forms of evidence could be developed to substantiate his claim.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  Therefore, on remand, the AOJ should take such steps necessary to obtain the Veteran's missing service treatment records and, if they cannot be located, make a formal finding as to their unavailability.

Additionally, the Board notes that, pursuant to the June 2014 remand, the Veteran was scheduled for an August 2014 VA examination to identify the residuals of his abdominal abscess, to include any scars.  The Veteran did not report to the examination, and in September 2014 the AOJ issued a supplemental statement of the case, denying the claim based, in part, on his failure to report.  That same month, however, the Veteran filed a new claim with the AOJ and listed a new mailing address.  In November 2014, in relation to that new claim, a letter was sent to the Veteran at his new address, informing him of a December 2014 examination.  The record shows that the Veteran attended the December 2014 examination.  Therefore, as argued by the Veteran's representative in a January 2015 Brief, the Board finds good cause to reschedule the Veteran's examination as it appears that he may have moved and not received notification of the August 2014 examination.  As such, a remand is necessary in order to reschedule his VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's service treatment records, to include copies of his entrance and separation examination reports.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule a VA examination to identify any residuals of an abdominal abscess, to include a scar. The record, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The VA examiner should state whether the Veteran has a separate scar related to his abdominal abscess, status post appendectomy.  If so, the examiner should provide a full description of such scar, to include whether it results in any functional impairment.

The VA examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has any other residuals of an abdominal abscess, status post appendectomy that are related to service.   

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).






